United States Court of Appeals,

                                        Eleventh Circuit.

                                           No. 98-6708

                                    Non-Argument Calendar.

  REFORM PARTY OF ALABAMA, an unincorporated association of electors of the State of
Alabama; Robin Collins, et al., Plaintiffs-Appellants,

                                                v.

Jim BENNETT, in his official capacity as Secretary of State of the State of Alabama; Bill Pryor,
in his official capacity as Attorney General of the State of Alabama, et al., Defendants-Appellees.

                                          Oct. 28, 1998

Appeal from the United States District Court for the Middle District of Alabama (No. CV-98-A-895-
N), W. Harold Albritton, Judge.

Before HATCHETT, Chief Judge, and TJOFLAT and EDMONDSON, Circuit Judges.

       PER CURIAM:

       This appeal is affirmed for the reasons expressed in the district court's September 8, 1998

order, cited as Reform Party of Alabama v. Bennett, --- F.Supp.2d ----, Civil Action No. 98-A-895-N

(M.D.Ala. Sept. 8, 1998).

       AFFIRMED.